DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 07, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.










Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11, 13-18, 24 and 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta (US 2010/0303227 A1). 
As to claim 1, Gupta discloses a method [Paragraph 0001] comprising: 
establishing a call between an endpoint [Electronic device] and a remote device [“The electronic device initiates a call to the a call center.” Paragraph 0046]; 
determining the call is placed on hold by the remote device [“The electronic device obtains from the call center information about including on-hold data, placing the call on hold by the call center.” Paragraph 0048]; 
monitoring, by the endpoint based on the call being placed on hold, the call for an indication of a call resume transition [Hello, my name is …], the indication of the call resume transition comprising an active speaker [Live operator] at the remote device [“The electronic device monitors the on-hold call for indication using a speech processor for keywords for an active speaker.” Paragraphs 0049-0052]; 
detecting, by the endpoint, the indication of the call resume transition [“The electronic device determines the incoming telephone data corresponding to an indicator, that a live operator is present.” Paragraph 0054]; and 
in response to detecting the indication of the call resume transition, generating, by the endpoint, a notification [Alert based on detection] indicating that the hold has ended and the call has resumed [“The electronic device alerts the user that a live operator will soon be present.” Paragraphs 0055-0056].  

As to claim 2, Gupta discloses the method of claim 1, further comprising: receiving, by the endpoint, an input requesting to initiate a hold monitoring mode at the endpoint [“The electronic device obtains from the call center information about including on-hold data, placing the call on hold by the call center.” Paragraph 0048]; 
initiating, by the endpoint, the hold monitoring mode in response to the input [“The electronic device monitors the on-hold call for indication using a speech processor for keywords for an active speaker.” Paragraphs 0049-0052]; and
monitoring, by the endpoint, the call during the hold monitoring mode for the indication of the call resume transition [“The electronic device monitors the on-hold call for indication using a speech processor for keywords for an active speaker.” Paragraphs 0049-0052]. 

As to claim 3, Gupta discloses the method of claim 2, wherein the hold monitoring mode triggers the endpoint to monitor the call and generate the notification based on the detecting of the indication of the call resume transition [“The electronic device monitors the on-hold call for indication using a speech processor for keywords for an active speaker.” Paragraphs 0049-0052].  

As to claim 4, Gupta discloses the method of claim 1, further comprising: receiving, by the endpoint, a communication from the remote device, the communication comprising one or more utterances, wherein the communication is received after the call being placed on hold by the remote device [“The electronic device monitors the on-hold call for indication using a speech processor for keywords for an active speaker.” Paragraphs 0049-0052]; 
recognizing, by the endpoint using automatic speech processing, speech corresponding to the one or more utterances, the speech comprising one or more words [“The electronic device monitors the on-hold call for indication using a speech processor for keywords for an active speaker.” Paragraphs 0049-0052]; and 
detecting, by the endpoint, at least one of the particular keyword or the active speaker at the remote device based on the recognized speech [“The electronic device monitors the on-hold call for indication using a speech processor for keywords for an active speaker.” Paragraphs 0049-0052]. 

As to claim 5, Gupta discloses the method of claim 4, wherein the particular keyword comprises a predefined word identified as a call resume transition keyword, and wherein detecting the at least one of the particular keyword or the active speaker comprises determining that at least one of the one or more words matches the predefined word [“The electronic device monitors the on-hold call for indication using a speech processor for keywords for an active speaker.” Paragraphs 0049-0052]. 
As to claim 11, Gupta discloses the method of claim 1, further comprising: detecting, by the endpoint, that the remote device has placed the call on hold, the endpoint detecting that the remote has placed the call on hold based on at least one of a recognized keyword uttered by a first speaker at the remote device, a lack of communications received from the remote device for a period of time, or one or more utterances associated with a second speaker at the endpoint [“The electronic device obtains from the call center information about including on-hold data, placing the call on hold by the call center.” Paragraph 0048].  

As to claim 13, Gupta discloses the method of claim 1, wherein the notification comprises at least one of an audio notification or a visual notification, and wherein generating the notification comprises outputting the at least one of the audio notification or the visual notification [“The electronic device alerts the user that a live operator will soon be present.” Paragraphs 0055-0056]. 

As to claim 14, Gupta discloses an apparatus [FIG. 2] comprising: one or more processors [Processor 210 on FIG. 2]; and at least one non-transitory computer-readable medium having stored therein instructions which, when executed by the one or more processors [Paragraph 0036], cause the apparatus to: see claim 1’s rejection above for the rest of claim 14’s limitations. 

As to claim 15, see claim 2’s rejection above. 

As to claim 16, see claim 3’s rejection above.

As to claim 17, see claim 4’s rejection above.

As to claim 18, see claim 5’s rejection above.

As to claim 24, see claim 11’s rejection above.

As to claim 26, see claim 13’s rejection above.

As to claim 27, Gupta discloses the apparatus of claim 14, comprising a mobile phone [Paragraph 0038]. 

As to claim 28, Gupta discloses at least one non-transitory computer-readable medium comprising: instructions which, when executed by one or more processors [Paragraph 0036], cause the one or more processors to: see claim 1’s rejection above for the rest of the claim 28’s limitations.

As to claim 29, see claims 4 and 5’s rejection above.





Allowable Subject Matter
Claims 6-10, 12, 19-23, 25 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,005,988 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent.
Patented claim 1 recites a method which perform the feature of in response to detecting the indication of the call resume transition, generating, by the endpoint, a notification indicating that the hold has ended and the call has resumed.     
The pending claim 1 recites a method which perform the similar feature of in response to detecting the indication of the call resume transition, generating, by the endpoint, a notification indicating that the hold has ended and the call has resumed.
The patented claim 1 rejects the pending claim 1 for having similar limitations.  

Pending claims 2-30 have similar limitations comparing the patented claims 2-30 as shown on the table below.
				
Pending claims
Patented claims
1. A method comprising: establishing a call between an endpoint and a remote device; determining the call is placed on hold by the remote device; monitoring, by the endpoint based on the call being placed on hold, the call for an indication of a call resume transition, the indication of the call resume transition comprising at least one of a particular keyword transmitted by the remote device or an active speaker at the remote device; detecting, by the endpoint, the indication of the call resume transition; and in response to detecting the indication of the call resume transition, generating, by the endpoint, a notification indicating that the hold has ended and the call has resumed.
2. The method of claim 1, further comprising: receiving, by the endpoint, an input requesting to initiate a hold monitoring mode at the endpoint; initiating, by the endpoint, the hold monitoring mode in response to the input; and monitoring, by the endpoint, the call during the hold monitoring mode for the indication of the call resume transition.
3. The method of claim 2, wherein the hold monitoring mode triggers the endpoint to monitor the call and generate the notification based on the detecting of the indication of the call resume transition.
4. The method of claim 1, further comprising: receiving, by the endpoint, a communication from the remote device, the communication comprising one or more utterances, wherein the communication is received after the call being placed on hold by the remote device; recognizing, by the endpoint using automatic speech processing, speech corresponding to the one or more utterances, the speech comprising one or more words; and detecting, by the endpoint, at least one of the particular keyword or the active speaker at the remote device based on the recognized speech.
5. The method of claim 4, wherein the particular keyword comprises a predefined word identified as a call resume transition keyword, and wherein detecting the at least one of the particular keyword or the active speaker comprises determining that at least one of the one or more words matches the predefined word.
6. The method of claim 4, further comprising: receiving, by the endpoint, a different communication from the remote device, the different communication comprising music played on the call, wherein the different communication is received while the call is on hold and before receiving the communication comprising the one or more utterances; detecting, by the endpoint, a transition from music played on the call to the active speaker, wherein the call resume transition comprises the transition from the music played on the call to the active speaker; and determining, by the endpoint, that the call has transitioned from a hold to a resume state based on the detected transition from music played on the call to the active speaker.
7. The method of claim 1, further comprising: receiving, by the endpoint, a first communication from the remote device, the first communication comprising one or more utterances; identifying, by the endpoint, one or more voice characteristics associated with the one or more utterances; receiving, by the endpoint, a second communication from the remote device, the second communication comprising one or more additional utterances, wherein the second communication is received after the call being placed on hold by the remote device; determining, by the endpoint, whether one or more additional voice characteristics associated with the one or more additional utterances match the one or more voice characteristics associated with the one or more utterances; and detecting, by the endpoint, the active speaker at the remote device based on a match between the one or more additional voice characteristics associated with the one or more additional utterances and the one or more voice characteristics associated with the one or more utterances.
8. The method of claim 7, wherein the one or more voice characteristics associated with the one or more utterances and the one or more additional voice characteristics associated with the one or more additional utterances comprise at least one of a pitch, a volume, a tone, a vocal range, an inflection, a speech rate, vocal resonation, one or more breathing noises, an intensity, an accent, or a speech pattern.
9. The method of claim 7, further comprising: receiving, by the endpoint, a third communication from the remote device, the third communication comprising music played on the call, wherein the third communication is received while the call is on hold and before the second communication; based on the first communication, the second communication, and the third communication, detecting, by the endpoint, a first transition from a voice communication to music played on the call and a second transition from the music played on the call to the active speaker, wherein the call resume transition comprises the second transition from the music played on the call to the active speaker; and determining, by the endpoint, that the call has transitioned from a hold to a resume state based on the second transition from music played on the call to the active speaker.
10. The method of claim 1, further comprising: sending, by the endpoint to the remote device, one or more messages comprising instructions prompting a call participant at the remote device to utter the particular keyword when resuming the call from a hold state, wherein the one or more messages are sent after the call is placed on hold by the remote device.
11. The method of claim 1, further comprising: detecting, by the endpoint, that the remote device has placed the call on hold, the endpoint detecting that the remote has placed the call on hold based on at least one of a recognized keyword uttered by a first speaker at the remote device, a lack of communications received from the remote device for a period of time, or one or more utterances associated with a second speaker at the endpoint.
12. The method of claim 1, further comprising: determining, by the endpoint, that a user associated with the endpoint has moved away from the endpoint; determining, by the endpoint, that the user is within a proximity of a wireless device having at least one of audio capabilities or display capabilities; and sending, by the endpoint to the wireless device, an instruction to output, via the at least one of the audio capabilities or the display capabilities, the notification indicating that the hold has ended and the call has resumed.
13. The method of claim 1, wherein the notification comprises at least one of an audio notification or a visual notification, and wherein generating the notification comprises outputting the at least one of the audio notification or the visual notification.
14. An apparatus comprising: one or more processors; and at least one non-transitory computer-readable medium having stored therein instructions which, when executed by the one or more processors, cause the apparatus to: establish a call with a remote device; determine the call is placed on hold by the remote device; monitor, based on the call being placed on hold, the call for an indication of a call resume transition, the indication of the call resume transition comprising at least one of a particular keyword transmitted by the remote device or an active speaker at the remote device; detect the indication of the call resume transition; and in response to detecting the indication of the call resume transition, generate a notification indicating that the hold has ended and the call has resumed.
15. The apparatus of claim 14, the at least one non-transitory computer-readable medium storing instructions which, when executed by the one or more processors, cause the apparatus to: receive an input requesting to initiate a hold monitoring mode at the apparatus; initiate the hold monitoring mode in response to the input; and monitor the call during the hold monitoring mode for the indication of the call resume transition.
16. The apparatus of claim 15, wherein the hold monitoring mode triggers the apparatus to monitor the call and generate the notification based on the detecting of the indication of the call resume transition.
17. The apparatus of claim 14, the at least one non-transitory computer-readable medium storing instructions which, when executed by the one or more processors, cause the apparatus to: receive a communication from the remote device, the communication comprising one or more utterances, wherein the communication is received after the call being placed on hold by the remote device; recognize, using automatic speech processing, speech corresponding to the one or more utterances, the speech comprising one or more words; and detect at least one of the particular keyword or the active speaker at the remote device based on the recognized speech.
18. The apparatus of claim 17, wherein the particular keyword comprises a predefined word identified as a call resume transition keyword, and wherein detecting the at least one of the particular keyword or the active speaker comprises determining that at least one of the one or more words matches the predefined word.
19. The apparatus of claim 17, the at least one non-transitory computer-readable medium storing instructions which, when executed by the one or more processors, cause the apparatus to: receive a different communication from the remote device, the different communication comprising music played on the call, wherein the different communication is received while the call is on hold and before receiving the communication comprising the one or more utterances; detect a transition from music played on the call to the active speaker, wherein the call resume transition comprises the transition from the music played on the call to the active speaker; and determine that the call has transitioned from a hold to a resume state based on the detected transition from music played on the call to the active speaker.
20. The apparatus of claim 14, the at least one non-transitory computer-readable medium storing instructions which, when executed by the one or more processors, cause the apparatus to: receive a first communication from the remote device, the first communication comprising one or more utterances; identify one or more voice characteristics associated with the one or more utterances; receive a second communication from the remote device, the second communication comprising one or more additional utterances, wherein the second communication is received after the call being placed on hold by the remote device; determine whether one or more additional voice characteristics associated with the one or more additional utterances match the one or more voice characteristics associated with the one or more utterances; and detect the active speaker at the remote device based on a match between the one or more additional voice characteristics associated with the one or more additional utterances and the one or more voice characteristics associated with the one or more utterances.
21. The apparatus of claim 20, wherein the one or more voice characteristics associated with the one or more utterances and the one or more additional voice characteristics associated with the one or more additional utterances comprise at least one of a pitch, a volume, a tone, a vocal range, an inflection, a speech rate, vocal resonation, one or more breathing noises, an intensity, an accent, or a speech pattern.
22. The apparatus of claim 20, the at least one non-transitory computer-readable medium storing instructions which, when executed by the one or more processors, cause the apparatus to: receive a third communication from the remote device, the third communication comprising music played on the call, wherein the third communication is received while the call is on hold and before the second communication; based on the first communication, the second communication, and the third communication, detect a first transition from a voice communication to music played on the call and a second transition from the music played on the call to the active speaker, wherein the call resume transition comprises the second transition from the music played on the call to the active speaker; and determine that the call has transitioned from a hold to a resume state based on the second transition from music played on the call to the active speaker.
23. The apparatus of claim 14, the at least one non-transitory computer-readable medium storing instructions which, when executed by the one or more processors, cause the apparatus to: send, to the remote device, one or more messages comprising instructions prompting a call participant at the remote device to utter the particular keyword when resuming the call from a hold state, wherein the one or more messages are sent after the call is placed on hold by the remote device.
24. The apparatus of claim 14, the at least one non-transitory computer-readable medium storing instructions which, when executed by the one or more processors, cause the apparatus to: detect that the remote device has placed the call on hold, the apparatus detecting that the remote has placed the call on hold based on at least one of a recognized keyword uttered by a first speaker at the remote device, a lack of communications received from the remote device for a period of time, or one or more utterances associated with a second speaker at the apparatus.
25. The apparatus of claim 14, the at least one non-transitory computer-readable medium storing instructions which, when executed by the one or more processors, cause the apparatus to: determine that a user associated with the apparatus has moved away from the apparatus; determine that the user is within a proximity of a wireless device having at least one of audio capabilities or display capabilities; and send, to the wireless device, an instruction to output, via the at least one of the audio capabilities or the display capabilities, the notification indicating that the hold has ended and the call has resumed.
26. The apparatus of claim 14, wherein the notification comprises at least one of an audio notification or a visual notification, and wherein generating the notification comprises outputting the at least one of the audio notification or the visual notification.
27. The apparatus of claim 14, comprising a mobile phone.
28. At least one non-transitory computer-readable medium comprising: instructions which, when executed by one or more processors, cause the one or more processors to: establish a call between an endpoint and a remote device; determine the call is placed on hold by the remote device; monitor, based on the call being placed on hold, the call for an indication of a call resume transition, the indication of the call resume transition comprising at least one of a particular keyword transmitted by the remote device or an active speaker at the remote device; detect the indication of the call resume transition; and in response to detecting the indication of the call resume transition, generate a notification indicating that the hold has ended and the call has resumed.
29. The at least one non-transitory computer-readable medium of claim 28, further comprising instructions which, when executed by one or more processors, cause the one or more processors to: receive, by the endpoint, a communication from the remote device, the communication comprising one or more utterances, wherein the communication is received after the call being placed on hold by the remote device; recognize, by the endpoint using automatic speech processing, speech corresponding to the one or more utterances, the speech comprising one or more words; and detect, by the endpoint, at least one of the particular keyword or the active speaker at the remote device based on the recognized speech, wherein the particular keyword comprises a predefined word identified as a call resume transition keyword, and wherein detecting the at least one of the particular keyword or the active speaker comprises determining that at least one of the one or more words matches the predefined word.
30. The at least one non-transitory computer-readable medium of claim 29, further comprising instructions which, when executed by one or more processors, cause the one or more processors to: receive, by the endpoint, a different communication from the remote device, the different communication comprising music played on the call, wherein the different communication is received while the call is on hold and before receiving the communication comprising the one or more utterances; detect, by the endpoint, a transition from music played on the call to the active speaker, wherein the call resume transition comprises the transition from the music played on the call to the active speaker; and determine, by the endpoint, that the call has transitioned from a hold to a resume state based on the detected transition from music played on the call to the active speaker.


1. A method comprising: establishing a call between an endpoint and a remote device; determining the call is placed on hold by the remote device; monitoring, by the endpoint based on the call being placed on hold, the call for an indication of a call resume transition; detecting, by the endpoint, the indication of the call resume transition based at least in part on a dual-tone multi-frequency signaling (DTMF) input received from the remote device and/or a particular keyword received from the remote device and matching a predefined transition keyword; and in response to detecting the indication of the call resume transition, generating, by the endpoint, a notification indicating that the hold has ended and the call has resumed.
2. The method of claim 1, further comprising: receiving, by the endpoint, an input requesting to initiate a hold monitoring mode at the endpoint; initiating, by the endpoint, the hold monitoring mode in response to the input; and monitoring, by the endpoint, the call during the hold monitoring mode for the indication of the call resume transition.
3. The method of claim 2, wherein the hold monitoring mode triggers the endpoint to monitor the call and generate the notification based on the detecting of the indication of the call resume transition.
4. The method of claim 1, further comprising: receiving, by the endpoint, a communication from the remote device, the communication comprising one or more utterances, wherein the communication is received after the call being placed on hold by the remote device; recognizing, by the endpoint using automatic speech processing, speech corresponding to the one or more utterances, the speech comprising one or more words; and detecting, by the endpoint, at least one of the particular keyword and/or an active speaker at the remote device based on the recognized speech.
5. The method of claim 4, wherein the particular keyword comprises the predefined transition keyword and the predefined transition keyword is identified as a call resume transition keyword, and wherein detecting the at least one of the particular keyword and/or the active speaker comprises determining that at least one of the one or more words matches the predefined transition keyword.
6. The method of claim 4, further comprising: receiving, by the endpoint, a different communication from the remote device, the different communication comprising music played on the call, wherein the different communication is received while the call is on hold and before receiving the communication comprising the one or more utterances; detecting, by the endpoint, a transition from music played on the call to the active speaker, wherein the call resume transition comprises the transition from the music played on the call to the active speaker; and determining, by the endpoint, that the call has transitioned from a hold to a resume state based on the detected transition from music played on the call to the active speaker.
7. The method of claim 1, further comprising: receiving, by the endpoint, a first communication from the remote device, the first communication comprising one or more utterances; identifying, by the endpoint, one or more voice characteristics associated with the one or more utterances; receiving, by the endpoint, a second communication from the remote device, the second communication comprising one or more additional utterances, wherein the second communication is received after the call being placed on hold by the remote device; determining, by the endpoint, whether one or more additional voice characteristics associated with the one or more additional utterances match the one or more voice characteristics associated with the one or more utterances; and detecting, by the endpoint, an active speaker at the remote device based on a match between the one or more additional voice characteristics associated with the one or more additional utterances and the one or more voice characteristics associated with the one or more utterances.
8. The method of claim 7, wherein detecting the indication of the call resume transition is further based on the detecting of the active speaker at the remote device, wherein the one or more voice characteristics associated with the one or more utterances and the one or more additional voice characteristics associated with the one or more additional utterances comprise at least one of a pitch, a volume, a tone, a vocal range, an inflection, a speech rate, vocal resonation, one or more breathing noises, an intensity, an accent, and/or a speech pattern.
9. The method of claim 7, further comprising: receiving, by the endpoint, a third communication from the remote device, the third communication comprising music played on the call, wherein the third communication is received while the call is on hold and before the second communication; based on the first communication, the second communication, and the third communication, detecting, by the endpoint, a first transition from a voice communication to music played on the call and a second transition from the music played on the call to the active speaker, wherein the call resume transition comprises the second transition from the music played on the call to the active speaker; and determining, by the endpoint, that the call has transitioned from a hold to a resume state based on the second transition from music played on the call to the active speaker.
10. The method of claim 1, further comprising: sending, by the endpoint to the remote device, one or more messages comprising instructions prompting a call participant at the remote device to utter the particular keyword or provide the DTMF input when resuming the call from a hold state, wherein the one or more messages are sent after the call is placed on hold by the remote device.
11. The method of claim 1, further comprising: detecting, by the endpoint, that the remote device has placed the call on hold, the endpoint detecting that the remote device has placed the call on hold based on at least one of a recognized keyword uttered by a first speaker at the remote device, a lack of communications received from the remote device for a period of time, and/or one or more utterances associated with a second speaker at the endpoint.
12. The method of claim 1, further comprising: determining, by the endpoint, that a user associated with the endpoint has moved away from the endpoint; determining, by the endpoint, that the user is within a proximity of a wireless device having at least one of audio capabilities and/or display capabilities; and sending, by the endpoint to the wireless device, an instruction to output, via the at least one of the audio capabilities and/or the display capabilities, the notification indicating that the hold has ended and the call has resumed.
13. The method of claim 1, wherein the notification comprises at least one of an audio notification and/or a visual notification, and wherein generating the notification comprises outputting the at least one of the audio notification and/or the visual notification.
14. An apparatus comprising: one or more processors; and at least one non-transitory computer-readable medium having stored therein instructions which, when executed by the one or more processors, cause the apparatus to: establish a call with a remote device; determine the call is placed on hold by the remote device; monitor, based on the call being placed on hold, the call for an indication of a call resume transition; detect the indication of the call resume transition based at least in part on a dual-tone multi-frequency signaling (DTMF) input received from the remote device and/or a particular keyword received from the remote device and matching a predefined transition keyword; and in response to detecting the indication of the call resume transition, generate a notification indicating that the hold has ended and the call has resumed.
15. The apparatus of claim 14, the at least one non-transitory computer-readable medium storing instructions which, when executed by the one or more processors, cause the apparatus to: receive an input requesting to initiate a hold monitoring mode at the apparatus; initiate the hold monitoring mode in response to the input; and monitor the call during the hold monitoring mode for the indication of the call resume transition.
16. The apparatus of claim 15, wherein the hold monitoring mode triggers the apparatus to monitor the call and generate the notification based on the detecting of the indication of the call resume transition.
17. The apparatus of claim 14, the at least one non-transitory computer-readable medium storing instructions which, when executed by the one or more processors, cause the apparatus to: receive a communication from the remote device, the communication comprising one or more utterances, wherein the communication is received after the call being placed on hold by the remote device; recognize, using automatic speech processing, speech corresponding to the one or more utterances, the speech comprising one or more words; and detect at least one of the particular keyword and/or an active speaker at the remote device based on the recognized speech.
18. The apparatus of claim 17, wherein the particular keyword comprises the predefined transition keyword and the predefined transition keyword is identified as a call resume transition keyword, and wherein detecting the at least one of the particular keyword and/or the active speaker comprises determining that at least one of the one or more words matches the predefined transition keyword.
19. The apparatus of claim 17, the at least one non-transitory computer-readable medium storing instructions which, when executed by the one or more processors, cause the apparatus to: receive a different communication from the remote device, the different communication comprising music played on the call, wherein the different communication is received while the call is on hold and before receiving the communication comprising the one or more utterances; detect a transition from music played on the call to the active speaker, wherein the call resume transition comprises the transition from the music played on the call to the active speaker; and determine that the call has transitioned from a hold to a resume state based on the detected transition from music played on the call to the active speaker.
20. The apparatus of claim 14, the at least one non-transitory computer-readable medium storing instructions which, when executed by the one or more processors, cause the apparatus to: receive a first communication from the remote device, the first communication comprising one or more utterances; identify one or more voice characteristics associated with the one or more utterances; receive a second communication from the remote device, the second communication comprising one or more additional utterances, wherein the second communication is received after the call being placed on hold by the remote device; determine whether one or more additional voice characteristics associated with the one or more additional utterances match the one or more voice characteristics associated with the one or more utterances; and detect an active speaker at the remote device based on a match between the one or more additional voice characteristics associated with the one or more additional utterances and the one or more voice characteristics associated with the one or more utterances.
21. The apparatus of claim 20, wherein detecting the indication of the call resume transition is further based on the detecting of the active speaker at the remote device, wherein the one or more voice characteristics associated with the one or more utterances and the one or more additional voice characteristics associated with the one or more additional utterances comprise at least one of a pitch, a volume, a tone, a vocal range, an inflection, a speech rate, vocal resonation, one or more breathing noises, an intensity, an accent, and/or a speech pattern.
22. The apparatus of claim 20, the at least one non-transitory computer-readable medium storing instructions which, when executed by the one or more processors, cause the apparatus to: receive a third communication from the remote device, the third communication comprising music played on the call, wherein the third communication is received while the call is on hold and before the second communication; based on the first communication, the second communication, and the third communication, detect a first transition from a voice communication to music played on the call and a second transition from the music played on the call to the active speaker, wherein the call resume transition comprises the second transition from the music played on the call to the active speaker; and determine that the call has transitioned from a hold to a resume state based on the second transition from music played on the call to the active speaker.
23. The apparatus of claim 14, the at least one non-transitory computer-readable medium storing instructions which, when executed by the one or more processors, cause the apparatus to: send, to the remote device, one or more messages comprising instructions prompting a call participant at the remote device to utter the particular keyword or provide the DTMF input when resuming the call from a hold state, wherein the one or more messages are sent after the call is placed on hold by the remote device.
24. The apparatus of claim 14, the at least one non-transitory computer-readable medium storing instructions which, when executed by the one or more processors, cause the apparatus to: detect that the remote device has placed the call on hold, the apparatus detecting that the remote device has placed the call on hold based on at least one of a recognized keyword uttered by a first speaker at the remote device, a lack of communications received from the remote device for a period of time, and/or one or more utterances associated with a second speaker at the apparatus.
25. The apparatus of claim 14, the at least one non-transitory computer-readable medium storing instructions which, when executed by the one or more processors, cause the apparatus to: determine that a user associated with the apparatus has moved away from the apparatus; determine that the user is within a proximity of a wireless device having at least one of audio capabilities and/or display capabilities; and send, to the wireless device, an instruction to output, via the at least one of the audio capabilities and/or the display capabilities, the notification indicating that the hold has ended and the call has resumed.
26. The apparatus of claim 14, wherein the notification comprises at least one of an audio notification and/or a visual notification, and wherein generating the notification comprises outputting the at least one of the audio notification and/or the visual notification.
27. The apparatus of claim 14, comprising a mobile phone.
28. At least one non-transitory computer-readable medium comprising: instructions which, when executed by one or more processors, cause the one or more processors to: establish a call between an endpoint and a remote device; determine the call is placed on hold by the remote device; monitor, based on the call being placed on hold, the call for an indication of a call resume transition; detect the indication of the call resume transition based at least in part on a dual-tone multi-frequency signaling (DTMF) input received from the remote device and/or a particular keyword received from the remote device and matching a predefined transition keyword; and in response to detecting the indication of the call resume transition, generate a notification indicating that the hold has ended and the call has resumed.
29. The at least one non-transitory computer-readable medium of claim 28, further comprising instructions which, when executed by one or more processors, cause the one or more processors to: receive, by the endpoint, a communication from the remote device, the communication comprising one or more utterances, wherein the communication is received after the call being placed on hold by the remote device; recognize, by the endpoint using automatic speech processing, speech corresponding to the one or more utterances, the speech comprising one or more words; and detect, by the endpoint, at least one of the particular keyword and/or an active speaker at the remote device based on the recognized speech, wherein detecting the at least one of the particular keyword and/or the active speaker comprises determining that at least one of the one or more words matches the predefined transition keyword.
30. The at least one non-transitory computer-readable medium of claim 29, further comprising instructions which, when executed by one or more processors, cause the one or more processors to: receive, by the endpoint, a different communication from the remote device, the different communication comprising music played on the call, wherein the different communication is received while the call is on hold and before receiving the communication comprising the one or more utterances; detect, by the endpoint, a transition from music played on the call to the active speaker, wherein the call resume transition comprises the transition from the music played on the call to the active speaker; and determine, by the endpoint, that the call has transitioned from a hold to a resume state based on the detected transition from music played on the call to the active speaker.


 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-832 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
December 15, 2022